Order entered October 16, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00210-CV

                 IN THE INTEREST OF A.A.E. AND J.O.E., CHILDREN

                     On Appeal from the 469th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-53528-2014

                                          ORDER
       Before the Court is appellee’s September 12, 2018 motion for extension of time to file

brief. In light of our order of that same date, we DENY the motion as moot.


                                                     /s/   ADA BROWN
                                                           JUSTICE